Snapshot - 6:19MJ00012-001                                                                                                                              Page 1 of 3

                             Case 6:19-mj-00012-JDP Document 20 Filed 01/25/21 Page 1 of 3
      AO 245D-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case for Revocation



                                   UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                 v.
                        KEVIN ANDREW BRUSS                                          Criminal Number: 6:19MJ00012-001
                                                                                    Defendant's Attorney: Benjamin Gerson, Assistant Federal Defender
      THE DEFENDANT:
             admitted guilt to violation of charges      one and four as alleged in the violation petition filed on 4/20/2020 .
             was found in violation of condition(s) of supervision as to charge(s)            after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                            Date Violation Ended
       ONE                                   Failure to obey all laws                                                  2/18/2020
       FOUR                                  Failure to attend Alcoholics Anonymous                                    3/24/2020

       The court:       revokes:        modifies:        continues under same conditions of supervision heretofore ordered on 4/17/2019 .

             The defendant is sentenced as provided in pages 2 through               of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charges two, three, and five are dismissed.

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                   1/13/2021
                                                                                   Date of Imposition of Sentence




                                                                                   Signature of Judicial Officer
                                                                                   Helena M. Barch-Kuchta, United States Magistrate Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   1/25/2021
                                                                                   Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo&cid=80cf2069-b... 1/25/2021
Snapshot - 6:19MJ00012-001                                                                                                              Page 2 of 3

                            Case 6:19-mj-00012-JDP Document 20 Filed 01/25/21 Page 2 of 3
      AO 245B-CAED (Rev. 09/2019) Sheet 2 - Imprisonment
      DEFENDANT: KEVIN ANDREW BRUSS                                                                                                Page 2 of 3
      CASE NUMBER: 6:19MJ00012-001

                                                                 IMPRISONMENT

      The defendant shall serve 10 days in custody to run concurrent with his sentence through Mariposa County.
      The defendant shall not surrender to the Bureau of Prisons, but rather serve his 10 day sentence concurrently with the custody imposed
      through Mariposa County Superior Court on 1/12/2021.

            No TSR: Defendant shall cooperate in the collection of DNA.

            The court makes the following recommendations to the Bureau of Prisons:

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district
                    at     on     .
                    as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     before       on    .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo&cid=80cf2069-b... 1/25/2021
Snapshot - 6:19MJ00012-001                                                                                                                   Page 3 of 3

                            Case 6:19-mj-00012-JDP Document 20 Filed 01/25/21 Page 3 of 3
      AO 245B-CAED (Rev. 09/2019) Sheet 4 - Misdemeanor Probation
      DEFENDANT: KEVIN ANDREW BRUSS                                                                                                     Page 3 of 3
      CASE NUMBER: 6:19MJ00012-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of: Unsupervised probation from 1/13/2021 to 7/18/2021 .

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
            represented, the defendant shall provide such notice through counsel.
       4.   The defendant shall personally appear for a probation review hearing July 18, 2021 at 10:00 a.m., before U.S. Magistrate Judge
            Barch-Kuchta. Shortly before the hearing, if the defendant has successfully complied with the terms of probation, he may
            request that the probation review hearing be vacated and that his term of probation be immediately terminated. If represented,
            the defendant shall make any such request through counsel.
       5.   The defendant shall advise the court and the government officer within seven days of being charged, cited or arrested for any
            alleged violation of law. If represented, the defendant shall provide such notice through counsel.
       6.   The defendant shall attend Alcoholics Anonymous or similar program, twice weekly, through 7/18/2021 and provide proof of
            completion. If represented, the defendant shall provide proof through counsel.
       7.   The defendant shall refrain from excessive use of alcohol.
       8.   The defendant shall not be present in bars or locations whose primary business is the sale or consumption of alcohol.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpCaseInfo&cid=80cf2069-b... 1/25/2021
